Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's arguments filed 21 September 2020 are persuasive. The closest prior art, Lee et al (US Pub. 2012/0248095) discloses an induction cooking hob having a cooking area with at least three induction coils arranged side by side, each coil having a dedicated induction generator  and a control unit. Lee et al is silent on the required power control of the induction coils. Lahoz et al. (US 2012/00248095) discloses an induction hob having a controller for adjusting the power in cooking zones. Lomp (US 2011/0147375) discloses an induction hob having a controller that adapts the frequency and amplitude of the current to ensure preferred heating. Lee et al., Lahoz et al., and Lomp fails to teach or suggest a control unit “configured to select at least one of the cycle patterns of the plurality of cycle patterns, and wherein a sum of the instant powers of activated induction coils within each selected cycle pattern is equal to a sum of the requested powers for each activated induction coil, and - the selected cycle patterns are structured such that adjacent activated induction coils have no frequency difference, while the activated induction coils, which are not adjacent, have different frequencies” as required of independent claim 1. Lee et al., Lahoz et al., and Lomp fails to teach or suggest a control unit “configured in a predetermined cooking mode to apply a first predetermined power to the first induction coil upon detecting a pot in the first cooking zone, and deactivate the first induction coil upon detecting that the pot has been removed from the first cooking zone, and to apply a second predetermined power higher than the first predetermined power to the second induction coil upon detecting the pot in the second cooking zone and to deactivate the second induction coil upon detecting that the pot has been removed from the second cooking zone” as required of independent claim 16. 
The allowable subject matter of independent claims 1, 16 and 19 is directed to the programming of the control unit / controller for controller power in cooking zones when a pot is detected. There is no reasonable motivation to modified the prior art to have the missing features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761